DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-2, 7-9, 14-16, 20-22 are pending 
Claims 1-2, 7-9, 14-16, 20-22 are amended.
Claims 3-6, 10-13, 17-19 are cancelled.
Claims 21-22 are new.






Response to Arguments
Applicant’s arguments filed on 01/06/2021 have been considered but are moot in view of the new ground(s) of rejection.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the limitation “determining that a computing resource corresponding to the computing device is violated” the computing device lacks antecedence since there is no prior recitation of a computing device.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanigsberg, USPG_Pub. 2015/0229977, in view of Chimayan, USPG_Pub. 2017/0366859 (of record), and further in view of Lee, USPG_Pub. 2015/0358622.


 generating a recommendation to skip viewing of a logical segment in a plurality of logical segments included in a multimedia data file based, at least in part, on analyzing a set of user insight information corresponding to a classification associated with the logical segment (Para. 4, 84, 87-88, 95 (user behavior may be inferred as a desirable attribute used to modify streaming on the fly provided to user-the modified stream is achieved by skipping irrelevant segments that are not of interest to the user by topic-topic of the segments equates to classification of the segments-and the segments are logical because they play over a duration of time-inferred user behavior is the “user insight information”)); 
modifying a streaming sequence of the plurality of logical segments included in the multimedia data file streamed from the second computing device to the first computing device (Abstract; Para. 16, 95, 98).  
Kanigsberg does not explicitly disclose determining that a confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above a predetermined threshold level; 
determining that a computing resource corresponding to the computing device is violated; and 
responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the logical segment in the plurality of logical segments is above the predetermined threshold level and (ii) the computing resource corresponding to the computing device is violated.
and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above the predetermined threshold level (Para. 9 (depending on the highness of the confidence level that a scene or portion of a media asset is objectionably boring or is a spoiler based on sufficient amount of feedback (recommendation to skip) the program guide application will skip such scene-high enough equates to “above the threshold”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg to include determining that a confidence score associated with the recommendation to skip viewing of the logical segment in the plurality of segments is above a predetermined threshold level and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of logical segments is above the predetermined threshold level as disclosed by Chimayan in order to ensure a reliable accuracy of generating a modified/tailored media stream for a user.
Kanigsberg in view of Chimayan do not explicitly disclose determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated.
determining that a computing resource corresponding to the computing device is violated; and skip viewing of a segment in the plurality of segments as the computing resource corresponding to the computing device is violated (Para. 60 (network bandwidth violation between server and client will cause segments to be skipped or paused-network bandwidth being a feature of both client and server)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg in view of Chimayan to include determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated as disclosed by Lee in order to ensure continuity of at least the audio portion when the bandwidth is not available or violated (Para. 60).

Regarding claims 2, 9, 16, Kanigsberg in view of Chimayan and further in view of Lee discloses all in claims 1, 8, 15.  In addition Kanigsberg discloses the computer-implemented method, wherein the set of user insight information is determined based, at least in part, on analyzing a user's historical actions while streaming logical segments of multimedia data having a same type of classification as the logical segment (Para. 84, 87-88 (the portions of the modified content are for the same topic for example major news-s same classification and the analysis infers user behavior in selecting the portions by topic)).

  
from being streamed to the computing device (Para. 38, 95, 98; Abstract (the skipped segments are not transmitted by the server-skipped on the fly during streaming to the receiver device-“the computing device”)). 

Regarding claim 8, Kanigsberg discloses a computer program product for streaming multimedia data, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions (Para. 18) to: 
generate a recommendation to skip viewing of a logical segment in a plurality of logical segments included in a  multimedia data file based, at least in part, on analyzing a set of user insight information corresponding to a classification associated with the logical segment (Para. 4, 84, 87-88, 95 (user behavior may be inferred as a desirable attribute used to modify streaming on the fly provided to user-the modified stream is achieved by skipping irrelevant segments that are not of interest to the user by topic-topic of the segments equates to classification of the segments-and the segments are logical because they play over a duration of time-inferred user behavior is the “user insight information”)); 

Kanigsberg does not explicitly disclose determining that a confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above a predetermined threshold level; 
determining that a computing resource corresponding to the computing device is violated; and 
responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the logical segment in the plurality of logical segments is above the predetermined threshold level and (ii) the computing resource corresponding to the computing device is violated.
Chimayan discloses determining that a confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above a predetermined threshold level and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above the predetermined threshold level (Para. 9 (depending on the highness of the confidence level that a scene or portion of a media asset is objectionably boring or is a spoiler based on sufficient amount of feedback (recommendation to skip) the program guide application will skip such scene-high enough equates to “above the threshold”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg to and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of logical segments is above the predetermined threshold level as disclosed by Chimayan in order to ensure a reliable accuracy of generating a modified/tailored media stream for a user.
Kanigsberg in view of Chimayan do not explicitly disclose determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated.
Lee discloses determining that a computing resource corresponding to the computing device is violated; and skip viewing of a segment in the plurality of segments as the computing resource corresponding to the computing device is violated (Para. 60 (network bandwidth violation between server and client will cause segments to be skipped or paused-network bandwidth being a feature of both client and server)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg in view of Chimayan to include determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated as disclosed by Lee in order to ensure continuity of at least the audio portion when the bandwidth is not available or violated (Para. 60).

generate a  recommendation to skip viewing of a logical segment in a plurality of logical segments included in a  multimedia data file based, at least in part, on analyzing a set of user insight information corresponding to  a classification associated with the logical segment (Para. 4, 84, 87-88, 95 (user behavior may be inferred as a desirable attribute used to modify streaming on the fly provided to user-the modified stream is achieved by skipping irrelevant segments that are not of interest to the user by topic-topic of the segments equates to classification of the segments-and the segments are logical because they play over a duration of time-inferred user behavior is the “user insight information”)); 
modify a streaming sequence of the plurality of logical segments included in the multimedia data file streamed from the second computing device to the first computing device (Abstract; Para. 16, 95, 98).  
Kanigsberg does not explicitly disclose determining that a confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above a predetermined threshold level; 
determining that a computing resource corresponding to the computing device is violated; and 
responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the logical segment in the plurality of logical segments is above the predetermined threshold level and (ii) the computing resource corresponding to the computing device is violated.
Chimayan discloses determining that a confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above a predetermined threshold level and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of segments is above the predetermined threshold level (Para. 9 (depending on the highness of the confidence level that a scene or portion of a media asset is objectionably boring or is a spoiler based on sufficient amount of feedback (recommendation to skip) the program guide application will skip such scene-high enough equates to “above the threshold”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanigsberg to include determining that a confidence score associated with the recommendation to skip viewing of the logical segment in the plurality of segments is above a predetermined threshold level and, responsive to determining that (i the confidence score associated with the recommendation to skip viewing of the segment in the plurality of logical segments is above the predetermined threshold level as disclosed by Chimayan in 
Kanigsberg in view of Chimayan do not explicitly disclose determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated.
Lee discloses determining that a computing resource corresponding to the computing device is violated; and skip viewing of a segment in the plurality of segments as the computing resource corresponding to the computing device is violated (Para. 60 (network bandwidth violation between server and client will cause segments to be skipped or paused-network bandwidth being a feature of both client and server)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanigsberg in view of Chimayan to include determining that a computing resource corresponding to the computing device is violated; and skip viewing of the segment in the plurality of segments as the computing resource corresponding to the computing device is violated as disclosed by Lee in order to ensure continuity of at least the audio portion when the bandwidth is not available or violated (Para. 60).




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kanigsberg, USPG_Pub. 2015/0229977, in view of Chimayan, USPG_Pub. 2017/0366859 (of record), in view of Lee, USPG_Pub. 2015/0358622 and further in view of Dane, USPG_Pub. 2009/0148058.

Regarding claim 21, Kanigsberg in view of Chimayan and further in view of Lee do not explicitly disclose the computer-implemented method, wherein the computing resource corresponding to the computing device is violated if a battery level of the computing device is below a predetermined threshold level. 
Dane discloses a method, wherein the computing resource corresponding to the computing device is violated if a battery level of the computing device is below a predetermined threshold level (Para. 211; fig. 10 (determines if the battery level s below a threshold-resource violation-and adjusts the threshold to enable frame substitution)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg in view of Chimayan in view of Lee to include a method, wherein the computing resource corresponding to the computing device is violated if a battery level of the computing device is below a predetermined threshold level as disclosed by Dane in order to enable frame substitution in cases where substantial motion is present (Para. 211).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kanigsberg, USPG_Pub. 2015/0229977, in view of Chimayan, USPG_Pub. 2017/0366859 (of record), in view of Lee, USPG_Pub. 2015/0358622 and further in view of Tse, USPG_Pub. 2016/0092685.

Regarding claim 22, Kanigsberg in view of Chimayan and further in view of Lee do not explicitly disclose the method, wherein the computing resource corresponding to the computing device is violated if an amount of available data in a network data plan associated with the computing device is below a predetermined threshold level. 
Tse discloses a method, wherein the computing resource corresponding to the computing device is violated if an amount of available data in a network data plan associated with the computing device is below a predetermined threshold level (Para. 32, 50 (discloses a resource or policy violation including amount of data plan remaining in order to provide notifications/remedial actions when the policy is in violation-thresholds detect violations and violations trigger remedial actions)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanigsberg in view of Chimayan in view of Lee to include a method, wherein the computing resource corresponding to the computing device is violated if a battery level of the computing device is below a predetermined threshold level as disclosed by Tse in order to provide notifications/remedial actions when the policy is in violation-thresholds detect violations and violations trigger remedial actions (Para. 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423